Filed pursuant to Rule 433 Dated April 9, 2008 Relating to Pricing Supplement No. 612 dated April 9, 2008 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series G Euro Fixed Rate Senior Bearer Notes Due 2011 Issuer: Morgan Stanley Principal Amount: €1,000,000,000 Maturity Date: April 15, 2011 Trade Date: April 9, 2008 Original Issue Date (Settlement): April 15, 2008 Interest Accrual Date: April 15, 2008 Issue Price (Price to Public): 99.942% Agents’ Commission: 0.15% All-in Price: 99.792% Net Proceeds to Issuer: €997,920,000 Interest Rate: 6.50% per annum Interest Payment Period: Annual Interest Payment Dates: Each April 15, commencing April 15, 2009 Day Count Convention: Actual/Actual (ISDA) Specified Currency: Euro (“€”) Minimum Denomination: €50,000 and integral multiples of €50,000 in excess thereof Business Days: London, TARGET Settlement Day and New York Listing: London ISIN: XS0358344942 Common Code: 035834494 Form: Bearer; New Global Note form (intended to be Eurosystem eligible) Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Negative / Negative) Agents: Morgan Stanley & Co. International plc and such other agents as shall be named in the above-referenced Pricing Supplement The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated January 4, 2008 Prospectus
